      Case 1:16-cv-06525-PKC-JLC Document 263 Filed 02/11/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 CASEY CUNNINGHAM et al.,

                                                    No. 1:16-CV-06525-PKC
            Plaintiffs,

 v.

 CORNELL UNIVERSITY et al.,


            Defendants.


                     NOTICE OF PLAINTIFFS’ MOTION
              IN RESPONSE TO THE COURT’S JANUARY 28, 2019
        ORDER (DOC. 244) TO SHOW CAUSE IN WRITING TO MAINTAIN
      UNDER SEAL EXHIBITS IDENTIFIED IN EXHIBIT A OF DOCUMENT 243

       Please take notice that, upon the accompanying Motion and Memorandum of Law dated

February 11, 2019, and the exhibits attached thereto, Plaintiffs will move this Court before The

Honorable P. Kevin Castel, at the Daniel Patrick Moynihan United State Courthouse for the

Southern District of New York, 500 Pearl Street, Courtroom 11D, New York, New York 10007,

for an Order directing Defendants’ counsel to file under seal excerpts from two documents filed

by Cornell University, the Retirement Plan Oversight Committee, and Mary G. Opperman

identified in the accompanying Memorandum, filed as Exhibits A and B to the Declaration of

Brian D. Netter regarding Defendants’ Motion to Exclude Plaintiffs’ Experts Dominguez and

Buetow and Exhibit 106 to the Declaration of Samuel P. Myler in Support of Defendants’ Motion

for Summary Judgment. The grounds for this motion are described in the accompanying

memorandum.
      Case 1:16-cv-06525-PKC-JLC Document 263 Filed 02/11/19 Page 2 of 2



February 11, 2019                                   Respectfully Submitted,

                                                    /s/ Scott T. Apking
                                                    SCHLICHTER BOGARD & DENTON LLP
                                                    Andrew D. Schlichter, Bar No. 4403267
                                                    Jerome J. Schlichter (pro hac vice)
                                                    Michael A. Wolff (pro hac vice)
                                                    Scott T. Apking (pro hac vice)
                                                    Joel Rohlf (pro hac vice)
                                                    100 South Fourth Street, Suite 1200
                                                    St. Louis, Missouri 63102
                                                    (314) 621-6115, (314) 621-7151 (fax)
                                                    aschlichter@uselaws.com
                                                    jschlichter@uselaws.com
                                                    mwolff@uselaws.com
                                                    sapking@uselaws.com
                                                    jrohlf@uselaws.com
                                                    Attorneys for Plaintiffs




                               CERTIFICATE OF SERVICE

   I hereby certify that on February 11, 2019, a copy of the foregoing was filed electronically

using the Court’s CM/ECF system, which will provide notice of the filing to all counsel of

record.

                                                    /s/ Scott T. Apking




                                                2
